Fourth Court of Appeals
                                          San Antonio, Texas
                                                 February 17, 2015

                                                No. 04-14-00674-CV



                                           John Michael DONOHUE,
                                                   Appellant

                                                        v.
                                          Daniel Butts, et al.Appellee/s
                                           Daniel BUTTS, ET AL.,
                                                   Appellee

                       From the 198th Judicial District Court, Bandera County, Texas
                                     Trial Court No. CV-14-0000180
                               Honorable M. Rex Emerson, Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to March 18, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Michael A. Shaunessy                           John M. Donohue
                 600 Congress Ave, Suite 2100                   Duncan Unit
                 Austin, TX 78701                               1502 South First Street
                                                                Diboll, TX 75941